DETAILED ACTION
This action is a response to an amendment filed on 4/14/22 in which claims 1-29 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 11, 12 and 19-29is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chae et al. EP 3 288 314 A1, herein Chae.

	As to claim 1, Chae teaches a method of wireless communication at a wireless device, comprising: 
	determining a coverage state with reference to a cell for a timing reference for sidelink communication, wherein the coverage state is determined from among a set of states comprising an in-coverage state, an out-of-coverage state, and at least one additional coverage state (Chae [0089] A remote UE may include its coverage state (determines a coverage state)); 
	broadcasting a state indicator based on the coverage state determined by the wireless device (Chae [0089] A remote UE may include its coverage state in a discovery message and then transmit the discovery message. For example a coverage indicator filed may be included in the discovery message)
	and providing a sidelink identity (SLI) for the wireless device, wherein the SLI is based on a first coverage state associated with a synchronization reference for the wireless device and the coverage state determined by the wireless device (Chae [0086]-[0089] the discovery signal may include information on a target cell for handover and/or information on an SLSS ID (SLI) [0087] Additionally, the discovery signal can include cell ID information.. [0082] After receiving the SLSS ID, a UE can confirm an ID of a D2D synchronization signal corresponding to a timing reference of the discovery 50 signal received by itself, and by doing so, the UE can select the synchronization source (based on first coverage state))


As to claim 11, Chae teaches an apparatus for wireless communication at a wireless device, comprising: 
	a memory (Chae Fig. 11 memory) and 
	at least one processor coupled to the memory and configured to (Chae Fig. 11 processor): 
	determine a coverage state with reference to a cell for a timing reference, wherein the coverage state is determined from among a set of states comprising an in-coverage state, an out-of-coverage state, and at least one additional coverage state (Chae [0089] A remote UE may include its coverage state (determines a coverage state));  
	broadcast a state indicator based on the coverage state determined by the wireless device (Chae [0089] A remote UE may include its coverage state in a discovery message and then transmit the discovery message. For example a coverage indicator filed may be included in the discovery message)
	and providing a sidelink identity (SLI) for the wireless device, wherein the SLI is based on a first coverage state associated with a synchronization reference for the wireless device and the coverage state determined by the wireless device (Chae [0086]-[0089] the discovery signal may include information on a target cell for handover and/or information on an SLSS ID (SLI) [0087] Additionally, the discovery signal can include cell ID information.. [0082] After receiving the SLSS ID, a UE can confirm an ID of a D2D synchronization signal corresponding to a timing reference of the discovery 50 signal received by itself, and by doing so, the UE can select the synchronization source (based on first coverage state))

	As to claim 19, Chae teaches a method of wireless communication at a first wireless device, comprising:

	 receiving a timing reference signal for sidelink communication from a second wireless device, the timing reference signal having a state indicator indicating a coverage state for the second wireless device, wherein the coverage state is selected 030284.1821143Qualcomm Ref. No. 193655 from among a set of states comprising an in-coverage state, an out-of-coverage state, and at least one additional coverage state (Chae [0068] transmit a D2DSS (timing reference signal) [0089] A remote UE may include its coverage state in a discovery message and then transmit the discovery message. For example a coverage indicator field may be included in the discovery message)
; and
	 determining whether to use the timing reference signal from the second wireless device as a synchronization source for the first wireless device, wherein the determination is based on whether the coverage state associated with the timing reference signal from the second wireless device is the in-coverage state, the out-of- coverage state, or the at least one additional coverage state (Chae [0076] selection of a relay node (determining whether to use the timing reference) based on signal qualities and [0089] coverage indicator (in-state, out of state etc. expressed as 1 or N bits according to a the signal strength of eNB) 
 	and a first sidelink identity (SLI), the state indicator indicating a coverage state for the second wireless device, the first SLI being based on a first coverage state associated with a synchronization reference for the second wireless device (Chae [0086]-[0089] the discovery signal may include information on a target cell for handover and/or information on an SLSS ID (SLI) [0087] Additionally, the discovery signal can include cell ID information.. [0082] After receiving the SLSS ID, a UE can confirm an ID of a D2D synchronization signal corresponding to a timing reference of the discovery 50 signal received by itself, and by doing so, the UE can select the synchronization source (based on first coverage state))

	As to claim 24, Chae teaches an apparatus for wireless communication at a first wireless device, comprising:
	 a memory (Chae Fig. 11 memory); and
	 at least one processor coupled to the memory and configured to (Chae Fig. 11 processor): 
	030284.1821144Qualcomm Ref. No. 193655 receive a timing reference signal for sidelink communication from a second wireless device, the timing reference signal having a state indicator indicating a coverage state for the second wireless device, wherein the coverage state is selected from among a set of states comprising an in-coverage state, an out-of-coverage state, and at least one additional coverage state (Chae [0068] transmit a D2DSS (timing reference signal) [0089] A remote UE may include its coverage state in a discovery message and then transmit the discovery message. For example a coverage indicator field may be included in the discovery message)
 and 
	determine whether to use the timing reference signal from the second wireless device as a synchronization source for the first wireless device, wherein the determination is based on whether the coverage state associated with the timing reference signal from the second wireless device is the in-coverage state, the out-of-coverage state, or the at least one additional coverage state (Chae [0076] selection of a relay node (determining whether to use the timing reference) based on signal qualities and [0089] coverage indicator (in-state, out of state etc. expressed as 1 or N bits according to a the signal strength of eNB) 
	and a first sidelink identity (SLI), the state indicator indicating a coverage state for the second wireless device, the first SLI being based on a first coverage state associated with a synchronization reference for the second wireless device (Chae [0086]-[0089] the discovery signal may include information on a target cell for handover and/or information on an SLSS ID (SLI) [0087] Additionally, the discovery signal can include cell ID information.. [0082] After receiving the SLSS ID, a UE can confirm an ID of a D2D synchronization signal corresponding to a timing reference of the discovery 50 signal received by itself, and by doing so, the UE can select the synchronization source (based on first coverage state))



	As to claim 2, Chae teaches the method of claim 1, wherein the at least one additional coverage state comprises at least one partial coverage state (Chae [0068] partial network coverage)

Claim 25 is rejected for the same reasons stated in claim 2.
	As to claim 3, Chae teaches the method of claim 1, further comprising: broadcasting a sidelink synchronization signal (SLSS) associated with the state indicator, the SLSS comprising timing reference information (Chae [0066] a synchronization source or SRN may transmit a D2D synchronization signal (D2DSS) and the remaining UEs may transmit and receive in synchronization with the D2DSS); 
Claim 12 is rejected for the same reasons stated in claim 3.

	As to claim 20, Chae teaches the method of claim 19, wherein the first wireless device prioritizes timing reference information received from wireless devices having the at least one additional coverage state over the out-of-coverage state when determining whether to use the timing reference signal from the second wireless device as the synchronization source for the first wireless device (Chae [0076] relay selected based on descending order of signal quality and a relay with a sync source ID different from the UE (out of coverage)  has the lowest quality)

	Claim 26 is rejected for the same reasons stated in claim 20.

	As to claim 21, Chae teaches the method of claim 19, wherein when the first wireless device receives timing reference information having the state indicator indicating the out-of-coverage state, the first wireless device prioritizes an SLI associated with a highest coverage indicator as a part of determining whether to use the timing reference signal from the second wireless device as the synchronization source for the first wireless device (Chae [0076] relay selected based on descending order of signal (highest coverage indicator) [0089] a coverage indicator field may be included in the discovery message. This coverage indicator can be expressed as 1 bit or N bits, and it can be differently represented according to signal strength (power) of an eNB)

Claim 27 is rejected for the same reasons stated in claim 21.

	As to claim 22, Chae teaches the method of claim 19, further comprising broadcasting a sidelink synchronization signal (SLSS) with an associated state indicator for the first wireless device, the SLSS being based on the timing reference signal received from the second wireless device (Chae [0076] discovery signals include a synchronization signal source ID (or a sidelink synchronization source ID (SSID) [0089] a coverage indicator field may be included in the discovery message. This coverage indicator can be expressed as 1 bit or N bits, and it can be differently represented according to signal strength (power) of an eNB and [0066] remaining UEs transmit and receive signals in synchronization with the D2DSS)
 
	Claim 28 is rejected for the same reasons stated in claim 22.

	As to claim 23, Chae teaches the method of claim 22, further comprising providing an SLI for the first wireless device and associated with the SLSS, wherein the SLI is based on the first SLI from the second wireless device and the associated coverage state for the first wireless device. (Chae [0076] discovery signals include a synchronization signal source ID (or a sidelink synchronization source ID (SSID) [0089] a coverage indicator field may be included in the discovery message. This coverage indicator can be expressed as 1 bit or N bits, and it can be differently represented according to signal strength (power) of an eNB and [0066] remaining UEs transmit and receive signals in synchronization with the D2DSS)

	Claim 29 is rejected for the same reasons stated in claim 23.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 8 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chae and Yoon et al. (Pub. No.: 2018/0287866), herein Yoon.

	As to claim 4, Chae teaches the method of claim 1,
wherein the wireless device determines the coverage state based on at least a power measurement (Chai [0089] a coverage indicator field may be included in the discovery message. This coverage indicator can be expressed as 1 bit or N bits, and it can be differently represented according to signal strength (power) of an eNB)

Chae does not teach

wherein the wireless device determines the coverage state based on at least a power measurement

However Yoon does teach

 wherein the wireless device determines the coverage state based on at least a power measurement for at least one of a synchronization signal (SS) or a channel state information reference signal (CSI-RS) received from the cell (Yoon [0110] the base station transmits a synchronization signal such as a PSS or an SSS, or a reference signal such as a cell-specific reference signal (CRS), a demodulation reference signal (DM-RS), or a channel state information reference signal (CSI-RS) to the D2D communication-enabled UEs within the network coverage of the base station. After receiving such a signal, the D2D UE performs measurement with regard to the link between the base station and the UE, and feeds a result (coverage state) of the measurement back to the base station.)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Chae with Yoon, because Yoon teaches us [0109] Referring to FIG. 7, a base station (or eNodeB) 710) can select one or more UEs 720 and 730 among D2D communication-enabled UEs, which belong to the base station, as a relay UE(s). A method of selecting the relay UE(s) by the base station 710 may be determined based on metrics about a link between the base station and the D2D UE. The metrics may be, for example, reference signal received power (RSRP) or reference signal received quality (RSRQ). 
	Claim 13 is rejected for the same reasons stated in claim 4.

	As to claim 5, the combination of Chae and Yoon teach the method of claim 1, wherein the wireless device determines the coverage state based on at least a number of visible beams for the cell and on which at least one of a synchronization signal (SS) or a channel state information reference signal (CSI- RS) is detected by the wireless device (Chai [0089] a coverage indicator field may be included in the discovery message. This coverage indicator can be expressed as 1 bit or N bits, and it can be differently represented according to signal strength (power) of an eNB Yoon [0110] the base station transmits a synchronization signal such as a PSS or an SSS, or a reference signal such as a cell-specific reference signal (CRS), a demodulation reference signal (DM-RS), or a channel state information reference signal (CSI-RS) to the D2D communication-enabled UEs within the network coverage of the base station. After receiving such a signal, the D2D UE performs measurement with regard to the link between the base station and the UE, and feeds a result (coverage state) of the measurement back to the base station.)
  
	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Chae with Yoon for the same reason stated in claim 4.
	Claim 14 is rejected for the same reasons stated in claim 5.

	As to claim 6, the combination of Chae and Yoon teach the method of claim 1, wherein the wireless device determines the coverage state based on at least a beam diversity metric for a set of beams from the cell and on which at least one of a synchronization signal (SS) or a channel state information reference signal (CSI-RS) is detected by the wireless device (Chai [0089] a coverage indicator field may be included in the discovery message. This coverage indicator can be expressed as 1 bit or N bits, and it can be differently represented according to signal strength (power) of an eNB Yoon [0110] the base station transmits a synchronization signal such as a PSS or an SSS, or a reference signal such as a cell-specific reference signal (CRS), a demodulation reference signal (DM-RS), or a channel state information reference signal (CSI-RS) to the D2D communication-enabled UEs within the network coverage of the base station. After receiving such a signal, the D2D UE performs measurement with regard to the link between the base station and the UE, and feeds a result (coverage state) of the measurement back to the base station.)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Chae with Yoon for the same reason stated in claim 4.
Claim 15 is rejected for the same reasons stated in claim 6
	As to claim 8, the combination of Chae and Yoon teach the method of claim 1, wherein the wireless device determines the coverage state based on at least a number of cells detected by the wireless device and for which the wireless device receives at least one of a synchronization signal (SS) or a channel state information reference signal (CSI-RS) (Chae [0089] a coverage indicator field may be included in the discovery message. This coverage indicator can be expressed as 1 bit or N bits, and it can be differently represented according to signal strength (power) of an eNB Yoon [0110] the base station transmits a synchronization signal such as a PSS or an SSS, or a reference signal such as a cell-specific reference signal (CRS), a demodulation reference signal (DM-RS), or a channel state information reference signal (CSI-RS) to the D2D communication-enabled UEs within the network coverage of the base station. After receiving such a signal, the D2D UE performs measurement with regard to the link between the base station and the UE, and feeds a result (coverage state) of the measurement back to the base station)
	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Chae with Yoon for the same reason stated in claim 4.

	As to claim 16, the combination of Chae and Yoon teach the apparatus of claim 11, wherein the at least one processor is configured to determine the coverage state based on at least a number of cells detected by the wireless device and for which the wireless device receives at least one of a synchronization signal (SS) or a channel state information reference signal (CSI-RS) (Yoon [0110] the base station transmits a synchronization signal such as a PSS or an SSS, or a reference signal such as a cell-specific reference signal (CRS), a demodulation reference signal (DM-RS), or a channel state information reference signal (CSI-RS) to the D2D communication-enabled UEs within the network coverage of the base station. After receiving such a signal, the D2D UE performs measurement with regard to the link between the base station and the UE, and feeds a result (coverage state) of the measurement back to the base station.)
	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Chae with Yoon for the same reason stated in claim 4.

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chae, Yoon and Han et al. (Pub. No.: 2019/0037530), herein Han.

	As to claim 7, Chae and Yoon teach the method of claim 6, 

	Chae and Yoon do not teach 

	wherein the beam diversity metric is based on at least one of beam width, beam direction, or whether beams are overlapping.  

	However Han does teach

	wherein the beam diversity metric is based on at least one of beam width, beam direction, or whether beams are overlapping (Han [0133] directivity diversity considering diversity of the beam direction will)
	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Chae and Yoon with Han, because Han teaches us [0133] the terminal may identify an optimal combination of the beam of the terminal and the beam of the base station while further changing the set beams of the terminal. The terminal may perform the operations shown in FIG. 8 for each beam of the terminal, thereby efficiently searching for an optimal beam pair.

Claims 9, 10, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chae and Kalhan et al. (Pub. No.: 2018/0132202), herein Kalhan

	As to claim 9, Chae teaces the method of claim 1, 

	Chae does not teach

further comprising determining a primary synchronization signal (PSS), secondary synchronization signal (SSS) pair based on the coverage state of the wireless device

	However Kalhan does teach 

further comprising determining a primary synchronization signal (PSS), secondary synchronization signal (SSS) pair based on the coverage state of the wireless device (Kalhan [0020] in the InC (in coverage) scenario all UE devices are receiving PSS/SSS and derive timing from the base station (in coverage [Wingdings font/0xE0] PSS/SSS derived from base station ) )

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Chae with Kalhan, because Kalhan teaches us [0020] if the D2D group is in the InC scenario, all D2D UE devices in the D2D group are receiving PSS/SSS and are deriving timing information from the base station. As a result, there is no need to transmit D2DSS within the group.

	Claim 17 is rejected for the same reasons stated in claim 9


	As to claim 10, the combination of Chae and Kalhan teach the method of claim 9, wherein a first PSS is associated with the in-coverage state, a second PSS is associated with the out-of-coverage state, and a third PSS is associated with the at least one additional coverage state (Kalhan [0020] in the InC (in coverage) scenario all UE devices are receiving PSS/SSS and derive timing from the base station (first PSS) (in coverage [Wingdings font/0xE0] PSS/SSS derived from base station ) Chae [0069] Ina situation illustrated in FIG. 7, a D2DSS may be relayed for D2D communication with an out-of-coverage 30 UE. The D2DSS may be relayed over multiple hops  [0022] For partial coverage (third)scenarios, the D2D timing is provided by a D2D UE device that derives the timing from an eNB connected to the network. More specifically, at least one of the UE devices within coverage transits D2DSS (third PSS) based on the system timing derived from via PSS/SSS.

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Chae with Kalhan for the same reasons stated in claim 9.
Claim 18 is rejected for the same reasons stated in claim 10.

Response to Arguments
Applicant's arguments filed 4/14/22 have been fully considered but they are not persuasive. The applicant states Chae does not teach “the SLI is based on a first coverage state associated with a synchronization reference” the examiner respectfully disagrees. Chae teaches [0082] an SLSS ID used by a relay UE in the corresponding cell or an out-coverage D2D UE is transmitted. After receiving the SLSS ID, a UE can confirm an ID of a D2D synchronization signal (associated with a synchronization reference) corresponding to a timing reference of the discovery signal received by itself, and by doing so, the UE can select the synchronization source (based on a coverage state) Fig. 7 synchronization coverage determines in coverage or out of coverage (coverage state). For these reasons the examiner maintains the rejection with Chae.







 Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYANAH S GEORGE whose telephone number is (571)272-8880. The examiner can normally be reached 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 572-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AYANAH S. GEORGE
Primary Examiner
Art Unit 2467



/AYANAH S GEORGE/Primary Examiner, Art Unit 2467